DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is filed on Aug 9, 2022, and the claims 2-21 are pending for examination. 
Claim 1 (canceled).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-3, 4-6, 9, 11-19, 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suryavanshi (US 2015/0195199 A1).
Regarding claim 2,
Suryavanshi teaches, a method comprising: receiving, by a call session control function (CSCF) device, a first call message comprising identification information of a target user device ( note: user device in region R1: source device, and user device region R2: target device, IMS 600 receives call message from R1.
See fig. 6, and  para [0007] Each client device is associated the IP version (e.g. IPv4 and IPv6) which is called identifier, and
Para [0070] &[0074] IMS 600 (i.e. CSCF) receives a call message (i.e. registration request) from R1. )
determining, based on the identification information of the target user device, an Internet Protocol (IP) version associated with the target user device (see para [0077]-[0078] some device uses IPv4 (example: target device), and some device uses IPv6 (example: source device), and translation/conversion is necessary.)
routing the first call message to an IP Multimedia Core Network Subsystem (IMS) device compatible with the determined IP version associated with the target user device (see para [0079]-[0080] call/message translation is done by NAPT gateway.); and 
sending a second call message based on the determined IP version associated with the target user device (see para [0081]-[0082] target device receives the translating the call message/packets from source 700.)
note: second call message means a message reaches in device 705 (IPv4).
Regarding claim 3,
Suryavanshi teaches claim 2,
Suryavanshi further teaches, 
wherein determining the IP version associated with the target user device comprises: querying a session description mapping table with the identification information of the target user device  (see para [0075] Upon receiving a registration request SIP message from an I-CSCF 610, the S-CSCF 615 will query the HSS 622 via Diameter protocol to register the terminal as being currently served by itself. Subsequent session establishment requires knowing which S-CSCF 615 is responsible for the terminal session control. As part of the registration process, the S-CSCF 615 uses credentials it obtains from the query to the HSS 620 to issue an SIP message "challenge" back to the initiating P-CSCF 605 to authenticate the terminal.); 
Regarding claim 4,
Suryavanshi teaches claim 2,
Suryavanshi further teaches, wherein the first call message is formatted in accordance with an IP version associated with an originating user device and the second call message is formatted in accordance with the IP version associated with the target user device (see para [0087] SIP client device configures a message to convey IP version capability information to a target SIP client device (e.g., an IPv4 SIP client device configured for IPv4 only, an IPv6 SIP client device configured for IPv6-only.)
Regarding claim 5,
Suryavanshi teaches claim 2,
Suryavanshi further teaches, wherein the second call message comprises an interworking call message translated from the first call message (see para [0079])
Regarding claim 6, 
Suryavanshi teaches claim 2, 
Suryavanshi further teaches, further comprising: generating the second call message based on session description information associated with the target user device ( see para [0079 and [0087] IP converting apparatus receives call/message from IPv6 terminal and convert and send to the IPv4 terminal. Note: conversion means generate the message, a second call invite message using the IP version associated with the target user device.)
Regarding claim 9,
Suryavanshi teaches claim 2, 
Suryavanshi further teaches, wherein the first call message comprises an IP version indicator associated with an originating user device, and wherein the method further comprises (see para [0077]-[0078] some device uses IPv4 (example: target device), and some device uses IPv6 (example: source device), and translation/conversion is necessary.)]): 
determining, based on comparing the IP version indicator in the first call message with the IP version associated with the target user device, whether IP version interworking is necessary (see para[0078] some device uses IPv4 (example: target device), and some device uses IPv6 (example: source device), and translation/conversion is necessary.) ; and 
generating, based on determining that IP version interworking is necessary, the second call message to compromise an interworking call message based on session description information associated with the target user device (see para [0079]-[0080]).
Regarding claim 11,
Suryavanshi teaches claim 2,
Suryavanshi further teaches, further comprising: receiving, by the CSCF device, a registration message; and updating, based on the registration message, a session description mapping table with user identification information of the registration message (see para [0075] registration request)
Claim 12 recites all the same elements of claim 1, but in apparatus form rather method form, one or more processors [0031]; and memory storing computer readable instructions that, when executed by the one or more processors, cause the apparatus to [0031] and therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 12.
Claim 13 recites all the same elements of claim 3, but in apparatus form rather method form, therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 13.
Claim 14 recites all the same elements of claim 4, but in apparatus form rather method form, therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 14.
Claim 15 recites all the same elements of claim 5, but in apparatus form rather method form, therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 15.
Claim 16 recites all the same elements of claim 6, but in apparatus form rather method form, therefore, the supporting rationale of the rejection to claim 6 applies equally as well to claim 16.
Claim 17 recites all the same elements of claim 2, but in computer product form rather method form, therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 17.
Claim 18 recites all the same elements of claim 3, but in computer product form rather method form, therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 18.
Claim 19 recites all the same elements of claim 4, but in computer product form rather method form, therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 19.
Claim 21 recites all the same elements of claim 9, but in computer product form rather method form, therefore, the supporting rationale of the rejection to claim 9 applies equally as well to claim 21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Suryavanshi (US 2015/0195199 A1), in view of over Heinze (US 2008/0137832A1),
Regarding claim 7,
Suryavanshi teaches claim 2,
Suryavanshi fails to teach, wherein the identification information of the target user device comprises a telephone number (TN).
Heinze further teaches, wherein the identification information of the target user device comprises a telephone number (TN) (see para [0027] if the E.164 number or called party number is 123-456-7890, an ENUM query message may read 0.9.8.7.6.5.4.3.2.1.E164.arpa. In this conversion example, the digit order of the telephone number is reversed and the highest level domain E164.arpa is appended at the end.).  
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify to send a call message based on the version of IP address of Suryavanshi with the user device identification information comprises a telephone number (TN) of Heinze. A person of ordinary skill in the art would have been motivated to do this to transmit a data based on the ENUM mapping number from the database (Heinze: [0003])
Claim 20 recites all the same elements of claim 7, but in computer product form rather method form, therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 20.

Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Suryavanshi (US 2015/0195199 A1), in view of Ku (US 2009/0161854 A1).
Regarding claim 8,
Suryavanshi teaches claim 2,
Suryavanshi fails to teach, wherein determining the IP version associated with the target user device comprises: querying a session description mapping table with the identification information of the target user device, wherein the session description mapping table maps a telephone number (TN) to a fully qualified domain name (FQDN).
In analogous art, Ku teaches, 
wherein determining the IP version associated with the target user device comprises: querying a session description mapping table with the identification information of the target user device, wherein the session description mapping table maps a telephone number (TN) to a fully qualified domain name (FQDN) (see para [0020], [0025] translate the E.164 number included with the connection request to a fully qualified domain name (FQDN) associated with the UE2 device 140. For example, the telephone number +1-512-2225485 may be translated into the FQDN 5.8.4.5.2.2.2.2.1.5.1.e164.arpa).  

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify to send a call message based on the version of IP address of Suryavanshi with mapping table maps a telephone number (TN) to a fully qualified domain name (FQDN) of Ku. A person of ordinary skill in the art would have been motivated to do this to transmit a data based on the ENUM mapping number from the database (Ku: [0020])
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Suryavanshi (US 2015/0195199 A1), in view of Kunz (US 2018/0191786 A1).
Regarding claim 10,
Suryavanshi teaches claim 2,
Suryavanshi fails to teach, further comprising: generating, based on a determination that session description information associated with the target user device is different from session description information of the first call message, a second call invite message using the IP version associated with the target user device.
Kunz further teaches, 
further comprising: generating, based on a determination that session description information associated with the target user device is different from session description information of the first call message, a second call invite message using the IP version associated with the target user device (see para [0026] and [0029] a method performed by a communication entity comprising a Proxy Call Session Control Function, P-CSCF, the method comprising: receiving an invite for a non UE detectable emergency call from a user equipment, UE, in a visited public land mobile network, VPLMN. Note: Registration and invitation is different.).  
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify to send a call message based on the version of IP address of Suryavanshi with receiving, by the CSCF device, a registration message of Kunz. A person of ordinary skill in the art would have been motivated to do this to transmit a data from one to another node (Kunz: [0005]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM ZAKIRUL ISLAM whose telephone number is (571)270-0566.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sm Islam/
Examiner, Art Unit 2457

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443